Case 21-21803   Doc 48   Filed 08/31/21 Entered 08/31/21 07:42:58   Desc Main
                           Document     Page 1 of 6
Case 21-21803   Doc 48   Filed 08/31/21 Entered 08/31/21 07:42:58   Desc Main
                           Document     Page 2 of 6
Case 21-21803   Doc 48   Filed 08/31/21 Entered 08/31/21 07:42:58   Desc Main
                           Document     Page 3 of 6
Case 21-21803   Doc 48   Filed 08/31/21 Entered 08/31/21 07:42:58   Desc Main
                           Document     Page 4 of 6
Case 21-21803   Doc 48   Filed 08/31/21 Entered 08/31/21 07:42:58   Desc Main
                           Document     Page 5 of 6
Case 21-21803   Doc 48   Filed 08/31/21 Entered 08/31/21 07:42:58   Desc Main
                           Document     Page 6 of 6
